Blackburn, Presiding Judge.
Following a jury trial, Kenny Martin appeals his convictions of three counts of selling cocaine. Martin contends that the evidence was insufficient to support the jury’s verdict. We affirm.
On appeal the evidence must be viewed in the light most favorable to support the verdict, and [Martin] no longer enjoys a presumption of innocence; moreover, an appellate court determines evidence sufficiency and does not weigh the evidence or determine witness credibility. The standard for reviewing a denial of a motion for a directed verdict of acquittal is whether under the rule of Jackson v. *274Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), the evidence was sufficient for a rational trier of fact to find beyond a reasonable doubt that the defendant was guilty of the charged offense. Moreover, the test established in Jackson is the proper test for us to use when the sufficiency of the evidence is challenged, whether the challenge arises from the overruling of a motion for directed verdict or the overruling of a motion for new trial based upon alleged insufficiency of the evidence.
Decided February 8, 2000.
Lon P. Kemeness, for appellant.
C. Paul Bowden, District Attorney, Holli G. Martin, Assistant District Attorney, for appellee.
(Citations and punctuation omitted.) Lester v. State, 226 Ga. App. 373, 376 (2) (487 SE2d 25) (1997).
In the present case, the evidence showed that Richard Rogers purchased cocaine from Martin on three separate occasions. Rogers testified that he worked for the Irwin County Police Department as a paid confidential informant and that he was provided with a video-camera to film his drug purchases. Susan Strickland, a lab scientist with the State Crime Lab, testified that the substances obtained from Martin tested positive for cocaine. Additionally, the jury viewed a videotape depicting Martin selling cocaine to Rogers.
Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found Martin guilty of selling cocaine beyond a reasonable doubt. See Jackson v. Virginia, supra.

Judgment affirmed.


Eldridge and Barnes, JJ, concur.